UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-1939



VICENTE MORENO; SARA ANGELA ARIAS-CHAVEZ; J.D.M.,

                Petitioners,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 25, 2008                   Decided:   July 17, 2008


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul O’Dwyer, New York, New York, for Petitioners.  Jeffrey S.
Bucholtz, Acting Assistant Attorney General, M. Jocelyn Lopez-
Wright, Assistant Director, Yamileth G. HandUber, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vicente Moreno (“Moreno”), his wife, Sara Angela Arias-

Chavez, and their minor son, J.D.M., (collectively “Petitioners”),

natives and citizens of Colombia, petition for review of an order

of the Board of Immigration Appeals (“Board”) dismissing their

appeal from the immigration judge’s denial of their requests for

asylum, withholding of removal, and protection under the Convention

Against Torture.   Moreno is the primary applicant for asylum; the

claims of his wife and son are derivative of his application.   See

8 U.S.C.A. § 1158(b)(3) (West 2005); 8 C.F.R. § 1208.21(a) (2008).

          In their petition for review, the Petitioners first

challenge the determination that they failed to establish their

eligibility for asylum. The Board and immigration judge denied the

request for asylum on the ground that Moreno failed to establish by

clear and convincing evidence that he filed his asylum application

within one year of his arrival in the United States, and we lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2000), even in light of the passage of the REAL ID

Act of 2005, Pub. L. No. 109-13, 119 Stat. 231.   See Almuhtaseb v.

Gonzales, 453 F.3d 743, 747-48 (6th Cir. 2006) (collecting cases).

Given this jurisdictional bar, we cannot review the underlying

merits of the Petitioners’ asylum claims.

          The Petitioners also contend that the immigration judge

erred in denying their request for withholding of removal.      “To


                               - 2 -
qualify for withholding of removal, a petitioner must show that he

faces a clear probability of persecution because of his race,

religion, nationality, membership in a particular social group, or

political opinion.”          Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)); see

8 C.F.R. § 1251(b)(3) (2008).             Based on our review of the record,

we find that the Petitioners failed to make the requisite showing

before the immigration court.              We therefore uphold the denial of

their request for withholding of removal.

             Finally, we find that substantial evidence supports the

Board’s finding that the Petitioners failed to meet the standard

for relief under the Convention Against Torture.                       To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country      of    removal.”          8   C.F.R.         §    1208.16(c)(2)      (2008).

Additionally, the petitioner must show that he or she will be

subject to “severe pain or suffering, whether physical or mental

.   .   .   by    or   at   the   instigation       of   or    with   the    consent   or

acquiescence of a public official or other person acting in an

official     capacity.”           8   C.F.R.    §    1208.18(a)(1)          (2008);    see

Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th Cir. 2008).                           We

find that the Petitioners failed to make the requisite showing

before the Board.




                                          - 3 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 4 -